 

Exhibit 10.15

 

FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

THIS  FIRST  AMENDMENT  TO  LOAN  AND  SECURITY  AGREEMENT  (this “Amendment”)
is entered into this 11th day of February, 2020, by and between SILICON VALLEY
BANK, a California corporation (“Bank”), and SHOCKWAVE MEDICAL, INC., a Delaware
corporation (“Borrower”).

 

RECITALS

 

A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of February 26, 2018 (the “Existing Loan Agreement”; the Existing Loan
Agreement, as amended by this Amendment, and (as the same may from time to time
be further amended, modified, supplemented or restated on or after the date
hereof, the “Loan Agreement”).

 

B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

 

C.Borrower desires (i) for Bank to make a supplemental term loan to Borrower to
refinance the Term Loan Advances, and (ii) to make certain other revisions to
the Existing Loan Agreement as more fully set forth herein.

 

D.Bank and Borrower have agreed to so amend certain provisions of the Existing
Loan Agreement, but only to the extent, in accordance with the terms, and in
reliance upon the representations and warranties set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

 

2.Amendments to Loan Agreement.

 

2.1Section 2.2 (Revolving Line). Bank and Borrower hereby agree that (a) the
Revolving Line is terminated, (b) Bank shall have no further obligation to make
Advances thereunder, (c) Borrower shall have no further Obligations to Bank
thereunder; provided, however, any Warrant and those obligations, liabilities,
covenants, and terms that are expressly specified in any Loan Document as
surviving that respective agreement’s termination, including without limitation,
Borrower’s indemnity obligations set forth in the Loan Agreement, shall continue
to survive notwithstanding the foregoing, and (d) Bank hereby waives the
Termination Fee.

 

1

 

--------------------------------------------------------------------------------

 

2.2Section 2.3 (Term Loan).  Section 2.3 of the Existing Loan Agreement is
amended by adding the following after Section 2.3 as Section 2.3.1:

 

2.3.1Supplemental Term Loan

 

(a)        Availability. Subject to the terms and conditions of this Agreement,
upon Borrower’s request, Bank shall make a supplemental term loan to Borrower on
or about the First Amendment Closing Date in the original principal amount of
Sixteen Million Five Hundred Thousand Dollars ($16,500,000) (the “Supplemental
Term Loan Advance”). After repayment, the Supplemental Term Loan Advance (or any
portion thereof) may not be reborrowed. Borrower shall use a portion of the
Supplemental Term Loan Advance to repay in full in cash all of the Term Loan
Advances in accordance with Section 2.3(d) (it being understood, however, that
(x) Bank is waiving, and Borrower shall not be required to pay, the Prepayment
Fee in connection with such prepayment but (y) Borrower shall be required to pay
the Final Payment due in connection therewith). Upon such prepayment, all of the
Obligations owing to Bank under the Term Loan Advances shall be deemed to be
satisfied and discharged in full.

 

(b)        Interest Payments. With respect to the Supplemental Term Loan
Advance, commencing on the first Payment Date following the Funding Date of the
Supplemental Term Loan Advance and continuing on the Payment Date of each month
thereafter, Borrower shall make monthly payments of interest, in arrears, on the
principal amount of the Supplemental Term Loan Advance at the rate set forth in
Section 2.5(a)(iii).

 

(c)        Repayment. Commencing on the Supplemental Term Loan Amortization Date
and continuing on each Payment Date thereafter, Borrower shall repay the
Supplemental Term Loan Advance in (i) the Supplemental Applicable Number of
equal monthly installments of principal, which interest shall be calculated at
the rate set forth in Section 2.5(a)(iii), plus (ii) monthly payments of accrued
interest at the rate set forth in Section 2.5(a)(iii). All outstanding principal
and accrued and unpaid interest under the Supplemental Term Loan Advance, and
all other outstanding Obligations with respect to the Supplemental Term Loan
Advance, are due and payable in full on the Supplemental Term Loan Maturity
Date.

 

(d)        Permitted Prepayment. Borrower shall have the option to prepay all,
but not less than all, of the Supplemental Term Loan Advance, provided Borrower
(i) delivers written notice to Bank of its election to prepay the Supplemental
Term Loan Advance at least ten (10) days prior to such prepayment, and (ii)
pays, on the date of such prepayment (1) the outstanding principal plus accrued
and unpaid interest with respect to the Supplemental Term Loan Advance, (2) the
Supplemental Prepayment Fee, (3) the Supplemental Final Payment, and (4) all
other sums, if any, that shall have become due and payable with respect to the
Supplemental Term Loan Advance, including interest at the Default Rate with
respect to any past due amounts.

 

2

 

--------------------------------------------------------------------------------

 

(e)        Mandatory Prepayment Upon an Acceleration. If the Supplemental Term
Loan Advance is accelerated by Bank following the occurrence and during the
continuance of an Event of Default, Borrower shall immediately pay to Bank an
amount equal to the sum of (i) all outstanding principal plus accrued and unpaid
interest with respect to the Supplemental Term Loan Advance, (ii) the
Supplemental Prepayment Fee, (iii) the Supplemental Final Payment, and (iv) all
other sums, if any, that shall have become due and payable with respect to the
Supplemental Term Loan Advance, including interest at the Default Rate with
respect to any past due amounts.

 

2.3Section 2.5 (Payment of Interest on the Credit Extensions). Section 2.5(a) of
the Existing Loan Agreement is amended by adding the following after subclause
(ii) as subclause (iii):

 

(iii)Supplemental Term Loan Advance. Subject to Section 2.5(b), the principal
amount outstanding under the Supplemental Term Loan Advance shall accrue
interest at a floating per annum rate equal to the greater of (A) the Prime Rate
minus one and one quarter of one percent (1.25%) and (B) three and one half of
one percent (3.50%), which interest shall be payable monthly in accordance with
Section 2.5(d) below.

 

2.4Section 2.6 (Fees). Section 2.6 of the Existing Loan Agreement is hereby
amended by adding the following immediately after clause (h) as clauses (i) and
(j):

 

(i)Supplemental Prepayment Fee. The Supplemental Prepayment Fee, when due
hereunder; and

 

(j)Supplemental Final Payment.  The Supplemental Final Payment, when due
hereunder.

 

2.5Section 3.2 (Conditions Precedent to all Credit Extensions). Section 3.2 of
the Existing Loan Agreement is hereby amended by deleting clause (a)(ii) thereof
and replacing it with the following:

 

(ii)with respect to the request for the Supplemental Term Loan Advance, an
executed Payment/Advance Form and any materials and documents required by
Section 3.4;

 

2.6Section 3.4 (Procedures for Borrowing). Section 3.4 of the Existing Loan
Agreement is hereby amended by deleting clause (b) thereof and replacing it with
the following:

 

(b)Supplemental Term Loan Advance. Subject to the prior satisfaction of all
other applicable conditions to the making of the Supplemental Term Loan Advance
set forth in this Agreement, to obtain the Supplemental Term Loan Advance,
Borrower (via an individual duly authorized by an Administrator) shall notify
Bank (which notice shall be irrevocable) by electronic mail by 12:00 noon
Pacific time on the Funding Date of the Supplemental Term Loan Advance. Such

3

 

--------------------------------------------------------------------------------

 

notice shall be made by Borrower through Bank’s online banking program,
provided, however, if Borrower is not utilizing Bank’s online banking program,
then such notice shall be in a written format acceptable to Bank that is
executed by an Authorized Signer. Bank shall have received satisfactory evidence
that the Board has approved that such Authorized Signer may provide such notices
and request the Supplemental Term Loan Advance. In connection with such
notification, Borrower must promptly deliver to Bank by electronic mail or
through Bank’s online banking program a completed Payment/Advance Form executed
by an Authorized Signer together with such other reports and information, as
Bank may request in its sole discretion. Bank shall credit proceeds of the
Supplemental Term Loan Advance to the Designated Deposit Account. Bank may make
the Supplemental Term Loan Advance under this Agreement based on instructions
from an Authorized Signer or without instructions if the Supplemental Term Loan
Advance is necessary to meet Obligations which have become due.

 

2.7Section 5.1 (Due Organization, Authorization; Power and Authority). Section
5.1 of the Existing Loan Agreement is hereby amended by deleting the
parenthetical at the end thereof and replacing it with the following:

 

(it being understood and agreed that Borrower (i) has delivered an updated
Perfection Certificate in connection with the Supplemental Term Loan Advance and
(ii) may otherwise from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement);

 

2.8Section 5.3 (Accounts Receivable). Section 5.3 of the Existing Loan Agreement
is hereby amended by deleting it in its entirety and replacing it with the
following:

 

5.3[Reserved].

 

2.9Section 6.2 (Financial Statements, Reports).

 

(a)Section 6.2 of the Existing Loan Agreement is amended by deleting clauses (a)
through (f) thereof in their entirety and replacing them with the following:

 

(a)[Reserved];

 

(b)[Reserved];

 

(c)as soon as available, but no later than forty-five (45) days after the final
day of the first three fiscal quarters of each fiscal year, a company prepared
consolidated balance sheet and income statement covering Borrower’s consolidated
operations for such fiscal quarter in a form acceptable to Bank (the “Quarterly
Financial Statements”); provided that the timely filing of a 10-Q with the SEC
by such date will be deemed to satisfy the requirement to provide the Quarterly
Financial Statements;

 

4

 

--------------------------------------------------------------------------------

 

(d)together with the Quarterly Financial Statements, a duly completed Compliance
Statement, substantially in the form of Exhibit B;

 

(e)contemporaneously with any updates or amendments thereto, within thirty (30)
days after the end of each fiscal year of Borrower, (1) annual operating budgets
(including income statements, balance sheets and cash flow statements, by month)
for the upcoming fiscal year of Borrower, and (2) annual financial projections
for the following fiscal year (on a quarterly basis), in each case as approved
by the Board, together with any related business forecasts used in the
preparation of such annual financial projections;

 

(f)as soon as available and in any event within one hundred eighty (180) days
following the end of Borrower’s fiscal year, audited consolidated financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion (provided that such opinion may contain a going concern
qualification typical for venture backed companies similar to Borrower) on the
financial statements from an independent certified public accounting firm;
provided that the timely filing of a 10-K with the SEC by such date will be
deemed to satisfy the requirement to provide the annual financial statements;

 

(b)Section 6.2 of the Existing Loan Agreement is further amended by adding the
following after clause (j) as clause (k):

 

(k)prompt written notice of any changes to the beneficial ownership information
set out in items 2(d) through (g) of the Perfection Certificate. Borrower
understands and acknowledges that Bank relies on such true, accurate and
up-to-date beneficial ownership information to meet Bank’s regulatory
obligations to obtain, verify and record information about the beneficial owners
of its legal entity customers.

 

2.10Section 6.3 (Accounts Receivable). Section 6.3 of the Existing Loan
Agreement is amended by deleting it in its entirety and replacing it with the
following:

 

6.3[Reserved].

 

2.11Section 6.8 (Accounts). Subsection (a) of Section 6.8 of the Existing Loan
Agreement is hereby deleted in its entirety and replaced with the following:

 

(a)Borrower shall, and shall cause any Subsidiary of Borrower and any Guarantor
to maintain an aggregate account balance in accounts at or through Bank equal to
at least fifty percent (50%) of all deposit account balances (excluding, for the
avoidance of doubt, any investment, securities or commodities account balances)
of Borrower, such Subsidiary and such Guarantor at any financial institution in
the United States. Borrower, or any Subsidiary of Borrower or any Guarantor,
shall maintain at least one business credit card with Bank.

 

5

 

--------------------------------------------------------------------------------

 

2.12Section 6.12 (Online Banking). Section 6.12 of the Existing Loan Agreement
is hereby amended by deleting clause (b) thereof in its entirety and replacing
it with the following:

 

(b)Comply with the terms of Bank’s Online Banking Agreement as in effect from
time to time and ensure that all persons utilizing Bank’s online banking
platform are duly authorized to do so by an Administrator. Bank shall be
entitled to assume the authenticity, accuracy and completeness on any
information, instruction or request for a Credit Extension submitted via Bank’s
online banking platform and to further assume that any submissions or requests
made via Bank’s online banking platform have been duly authorized by an
Administrator.

 

2.13Section 6.13 (Formation or Acquisition of Subsidiaries). Section 6.13 of the
Existing Loan Agreement is hereby amended by deleting the first sentence leading
up to (a) clause therein of such Section, and replacing it with the following:

 

“Notwithstanding and without limiting the negative covenants contained in
Sections 7.3 and 7.7 hereof, promptly following the date that Borrower forms any
direct or indirect Subsidiary or acquires any direct or indirect Subsidiary
after the Effective Date (including, without limitation, pursuant to a
Division), if Bank requests in its sole discretion, Borrower shall”

 

2.14Section 7.1 (Dispositions). Section 7.1 of the Existing Loan Agreement is
hereby amended by deleting the first sentence leading up to clause (a) therein
of such Section, and replacing it with the following:

 

“Convey, sell, lease, transfer, assign, or otherwise dispose of (including,
without limitation, pursuant to a Division) (collectively, “Transfer”), or
permit any of its Subsidiaries to Transfer, all or any part of its business or
property, except for Transfers”

 

2.15Section 7.3 (Mergers or Acquisitions). Section 7.3 of the Existing Loan
Agreement is hereby amended by deleting the first sentence of such Section and
replacing it with the following:

 

“Merge or consolidate, or permit any of its Subsidiaries to merge or
consolidate, with any other Person, or acquire, or permit any of its
Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person (including, without limitation, by the formation of
any Subsidiary or pursuant to a Division).”

 

2.16Section 8.1 (Payment Default). Section 8.1 of the Existing Loan Agreement is
hereby amended by deleting clause (b) thereof and replacing it with the
following:

 

(b)pay any other Obligations within three (3) Business Days after such
Obligations are due and payable (which three (3) Business Day cure period shall
not apply to payments due on the Revolving Line Maturity Date, the Term Loan
Maturity Date or the Supplemental Term Loan Maturity Date).

 

6

 

--------------------------------------------------------------------------------

 

2.17Section 8.3 (Investor Abandonment). Section 8.3 of the Existing Loan
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:

 

8.3       Material Adverse Change. A Material Adverse Change occurs;

 

2.18Section 12.1 (Termination Prior to  Maturity  Date;  Survival). Section 12.1
of the Existing Loan Agreement is hereby amended by adding the following after
the reference to “Term Loan Maturity Date”:

 

“and the Supplemental Term Loan Maturity Date”

 

2.19Section 13 (Definitions).

 

(a)The following terms and their respective definitions set forth in Section
13.1 of the Existing Loan Agreement are amended in their entirety and replaced
with the following:

 

“Administrator” is an individual that is named:

 

(a)as an “Administrator” in the “SVB Online Services” form completed by Borrower
with the authority to determine who will be authorized to use SVB Online
Services (as defined in Bank’s Online Banking Agreement as in effect from time
to time) on behalf of Borrower; and

(b)as an Authorized Signer of Borrower in an approval by the Board.
“Credit  Extension”  is  any  Advance,  any  Overadvance,  Term  Loan Advance,
Supplemental Term Loan Advance or any other extension of credit by Bank for
Borrower’s benefit.

 

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, the Termination Fee, the Prepayment Fee, the
Anniversary Fees, the Final Payment, the Supplemental Prepayment Fee, the
Supplemental Final Payment and other amounts Borrower owes Bank now or later,
whether under this Agreement, the other Loan Documents (other than the Warrant),
or otherwise, including, without limitation, all obligations relating to Bank
Services and interest accruing after Insolvency Proceedings begin and debts,
liabilities, or obligations of Borrower assigned to Bank, and to perform
Borrower’s duties under the Loan Documents (other than the Warrant or any other
warrant to purchase issued to Bank by Borrower).

 

“Payment Date” is (a) with respect to Term Loan Advances and the Supplemental
Term Loan Advance, the first (1st) calendar day of each month and (b) with
respect to Advances, the last calendar day of each month.

 

“Perfection Certificate” is defined in Section 5.1 and includes any updated
Perfection Certificate (or updates to the Perfection Certificate) contemplated
or permitted hereby.

 

7

 

--------------------------------------------------------------------------------

 

“Revolving Line” is an aggregate principal amount equal to Zero Dollars ($0).

 

b)The following defined terms are hereby deleted from Section 13.1 of the
Existing Loan Agreement in their entirety: “Investor Support” and “Monthly
Financial Statements”.

 

(c)The following terms and their respective definitions are hereby added in
alphabetical order to Section 13.1 of the Existing Loan Agreement as follows:

 

“Division” means, in reference to any Person which is an entity, the division of
such Person into two (2) or more separate Persons, with the dividing Person
either continuing or terminating its existence as part of such division,
including, without limitation, as contemplated under Section 18-217 of the
Delaware Limited Liability Company Act for limited liability companies formed
under Delaware law, or any analogous action taken pursuant to any other
applicable law with respect to any corporation, limited liability company,
partnership or other entity.

 

“First Amendment Closing Date” is February 11, 2020.

 

“Performance Milestone One” means Bank’s receipt of evidence reasonably
satisfactory to Bank, on or before June 30, 2021, that Borrower’s trailing
twelve (12) month revenue for the trailing twelve (12) month period ending on
June 30, 2021, is at least seventy-five percent (75%) of the revenue projected
for such period in Borrower’s financial projections approved by the Board;
provided such projections must demonstrate year over year growth.

 

“Performance Milestone Two” means Bank’s receipt of evidence reasonably
satisfactory to Bank, on or before December 31, 2021, that (i) Borrower has
received Premarket Approval from the United States Food and Drug Administration
of Borrower’s C2 Catheter and (ii) Borrower’s trailing twelve (12) month revenue
for the trailing twelve (12) month period ending on December 31, 2021, is at
least seventy-five percent (75%) of the revenue projected for such period in
Borrower’s financial projections approved by the Board; provided such
projections must demonstrate year over year growth.

“Quarterly Financial Statements” is defined in Section 6.2(c).
“Supplemental  Applicable  Number”  means  (a)  thirty  (30)  if  the
Supplemental Interest-Only Period ends on June 30, 2021, (b) twenty-four (24) if
the Supplemental Interest-Only Period ends on December 31, 2021, and (c)
eighteen (18) if the Supplemental Interest-Only Period ends on June 30, 2022.

 

“Supplemental Final Payment” is a payment (in addition to and not a substitution
for the regular monthly payments of principal plus accrued interest) due on the
earliest to occur of (a) the Supplemental Term Loan Maturity Date, or (b) the
acceleration of the Supplemental Term Loan Advance, or (c) the prepayment of the
Supplemental Term Loan Advance in full pursuant to Section 2.3.1(d) or 2.3.1(e),
equal to One Million Five Hundred Sixty-Seven Thousand Five Hundred Dollars
($1,567,500).

 

8

 

--------------------------------------------------------------------------------

 

“Supplemental Interest-Only Period” means, for the Supplemental Term Loan
Advance, the period beginning on the Funding Date of the Supplemental Term Loan
Advance and ending on (i) June 30, 2021 if Borrower does not achieve Performance
Milestone One, (ii) December 31, 2021 if Borrower achieves Performance Milestone
One but not Performance Milestone Two, and (iii) June 30, 2022 if Borrower
achieves both Performance Milestone One and Performance Milestone Two.

 

“Supplemental Prepayment Fee” shall be an additional fee, payable to Bank, with
respect to the Supplemental Term Loan Advance, in an amount equal to(a) three
percent (3%) of the outstanding principal balance of the Supplemental Term Loan
Advance if the prepayment is made before the date that is twelve (12) months
after the First Amendment Closing Date, (b) two percent (2%) of the outstanding
principal balance of the Supplemental Term Loan Advance if the prepayment is
made on or after the date that is twelve (12) months after the First Amendment
Closing Date but before the date that is twenty four (24) months after the First
Amendment Closing Date, (c) one percent (1%) of the outstanding principal
balance of the Supplemental Term Loan Advance if the prepayment is made on or
after the date that is twenty four (24) months after the First Amendment Closing
Date but before the date that is thirty six (36) months after the First
Amendment Closing Date and (d) zero percent (0%) of the outstanding principal
balance of the Supplemental Term Loan Advance if the prepayment is made on or
after the date that is thirty six (36) months after the First Amendment Closing
Date.

 

“Supplemental Term Loan Advance” is defined in Section 2.3.1 of this Agreement.

 

“Supplemental Term Loan Amortization Date” is, for the Supplemental Term Loan
Advance, the first (1st) calendar day of the first (1st) month following the end
of the Supplemental Interest-Only Period.

 

“Supplemental Term Loan Maturity Date” is, for the Supplemental Term Loan
Advance, December 1, 2023.

 

2.20Exhibit B (Compliance Statement). The Compliance Statement attached to the
Existing Loan Agreement as Exhibit B is replaced in its entirety with the
Compliance Statement attached hereto as Exhibit B. From and after the date
hereof, all references in the Loan Agreement to the Compliance Statement shall
be deemed to refer to the Compliance Statement in the form attached hereto as
Exhibit B.

 

3.Limitation of Amendments.

 

3.1The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

 

9

 

--------------------------------------------------------------------------------

 

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

4.Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

 

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement;

 

4.3The organizational documents of Borrower delivered to Bank on or prior to the
date hereof remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement have been duly
authorized;

 

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement do not and will not
contravene (a) any law or regulation binding on or affecting Borrower, (b) any
material contractual restriction with a Person binding on Borrower, (c) any
order, judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;

 

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

10

 

--------------------------------------------------------------------------------

 

5.Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

 

6.Counterparts. This Amendment may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.

 

7.Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and (b)
Borrower’s payment of Bank’s legal fees and expenses in connection with the
negotiation and preparation of this Amendment.

 

[Signature page follows.]

 

 

11

 

--------------------------------------------------------------------------------

 

IN  WITNESS  WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

 

BORROWER

Silicon Valley Bank

 

Shockwave Medical, Inc.

 

 

 

 

 

By:

/s/ Robert Mingrone

 

By:

/s/ Dan Puckett

Name:

Robert Mingrone

 

Name:

Dan Puckett

Title:

Director

 

Title:

CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment to Loan and Security Agreement]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

COMPLIANCE STATEMENT

 

TO:

SILICON VALLEY BANK

 

Date:                                               

FROM:

SHOCKWAVE MEDICAL, INC.

 

 

 

Under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), Borrower is in complete compliance for the
period ending,with all required covenants except as noted below. Attached are
the required documents evidencing such compliance, setting forth calculations
prepared in accordance with GAAP consistently applied from one period to the
next except (i) as explained in an accompanying letter or footnotes and (ii)
with respect to unaudited financial statements, for the absence of footnotes and
subject to year-end adjustments. Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants

Required

Complies

 

 

 

Quarterly financial statements with Compliance Statement

Quarterly within 45 days for 1st three fiscal quarters

Yes  No

Annual audited financial statements (CPA Audited)

FYE within 180 days

Yes  No

10-Q, 10-K and 8-K

Within 5 days after filing with SEC

Yes  No

Annual financial projections

FYE within 30 days, and as amended/updated

Yes  No

 

The following are the exceptions with respect to the statements above:  (If no
exceptions exist, state “No exceptions to note.”)

 

--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

 

B-1

 